FOURTH AMENDMENT TO AGREEMENT FOR
PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

This FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “Fourth Amendment”) is entered into as of August 7,
2007, by and between KOKOMO MEDICAL OFFICE PARK, L.P., an Indiana limited
partnership (“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia limited
liability company (“Buyer”), with reference to the following Recitals:

R E C I T A L S

A. Seller and Buyer have previously entered into that certain Agreement for
Purchase and Sale of Real Property and Escrow Instructions dated as of June 12,
2007, as amended by (a) that certain First Amendment to Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated June 25, 2007, by and
between Seller and Buyer, (b) that certain Second Amendment to Agreement for
Purchase and Sale of Real Property and Escrow Instructions dated July 10, 2007,
by and between Seller and Buyer, and (c) that certain Third Amendment to
Agreement for Purchase and Sale of Real Property and Escrow Instructions dated
July 26, 2007, by and between Seller and Buyer (collectively, the “Purchase
Agreement”), wherein Seller agreed to sell to Buyer, and Buyer agreed to
purchase from Seller, that certain “Property” more particularly described in the
Purchase Agreement, on the terms and conditions set forth in the Purchase
Agreement.

B. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement unless the
context clearly indicates otherwise. All references to “the Agreement” or “this
Agreement” in the Purchase Agreement or in this Fourth Amendment shall mean and
refer to the Purchase Agreement as amended by this Fourth Amendment.

2. Due Diligence Period. Notwithstanding anything to the contrary contained in
the Purchase Agreement, as of the date of this Fourth Amendment, the Due
Diligence Period shall be extended and deemed to conclude on Tuesday, August 14,
2007.

3. Effect of this Fourth Amendment. Except as amended and/or modified by this
Fourth Amendment, the Purchase Agreement is hereby ratified and confirmed and
all other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this Fourth Amendment. In the event of any
conflict between the provisions of this Fourth Amendment and the provisions of
the Purchase Agreement, the provisions of this Fourth Amendment shall control.
Whether or not specifically amended by this Fourth Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this Fourth Amendment.

4. Counterparts. This Fourth Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their duly authorized representatives as of the date first
referenced above.

     
SELLER:
  KOKOMO MEDICAL OFFICE PARK, L.P.
an Indiana limited partnership
 
  By: KOKOMO MEDICAL DEVELOPERS, INC.,
General Partner
By: /s/ Stephen P. Hokanson
Stephen P. Hokanson, President
BUYER:
  TRIPLE NET PROPERTIES, L.L.C.,
a Virginia limited liability company
 
  By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President

2